COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Richmond, Virginia


ALFONSO LAWRENCE RUSH, III

v.       Record No. 2060-94-2            MEMORANDUM OPINION * BY
                                      JUDGE JOHANNA L. FITZPATRICK
COMMONWEALTH OF VIRGINIA                      APRIL 2, 1996


            FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                   Paul M. Peatross, Jr., Judge
           Norman Lamson for appellant.

           H. Elizabeth Shaffer, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     Alfonso Lawrence Rush, III (appellant) was convicted in a

jury trial of possession of cocaine in violation of Code

§ 18.2-250(a).   On appeal, he argues that the trial court erred

in finding the indictment sufficient to inform appellant of the

nature and cause of the charge against him and in failing to

order a bill of particulars.    Finding no error, we affirm.

     On September 7, 1993, Officer Dana Slater (Slater) of the

Albemarle County Police Department went to appellant's house to

execute a capias for his arrest.   Slater found a pipe with

cocaine ashes and a wallet containing a single-edged razor blade

with white powder residue.   Slater arrested appellant, who was

later indicted for possession of cocaine in December 1993.     The

indictment cited Code § 18.2-250(a) and read as follows:
     *
      Pursuant to Code § 17.116.010 this opinion is not
designated for publication.
                On or about September 7, 1993, in the
           County of Albemarle, ALFONSO LAWRENCE RUSH,
           III did unlawfully, feloniously and knowingly
           possess cocaine, a Schedule II controlled
           substance.


     Appellant moved to dismiss the indictment on the grounds

that it failed to state the nature and cause of the charge

against him and did not identify the quantity, nature, and

ownership of the cocaine.   Appellant did not request a bill of

particulars and contended that a bill of particulars would not

cure the defects in the indictment.   The trial court denied

appellant's motion.
     Code § 19.2-220 provides as follows:
               The indictment or information shall be a
          plain, concise and definite written
          statement, (1) naming the accused, (2)
          describing the offense charged, (3)
          identifying the county, city or town in which
          the accused committed the offense, and (4)
          reciting that the accused committed the
          offense on or about a certain date. In
          describing the offense, the indictment or
          information may use the name given to the
          offense by the common law, or the indictment
          or information may state so much of the
          common law or statutory definition of the
          offense as is sufficient to advise what
          offense is charged.


The indictment should also "cite the statute or ordinance that

defines the offense or, if there is no defining statute or

ordinance, prescribes the punishment for the offense."     Rule

3A:6(a).   "Both the United States and Virginia Constitutions

recognize that a criminal defendant enjoys the right to be

advised of the cause and nature of the accusation lodged against




                                 2
him.   The important concerns evident in these provisions are

fully honored by Virginia Code §§ 19.2-220, -221."     Simpson v.

Commonwealth, 221 Va. 109, 114, 267 S.E.2d 134, 138 (1980)

(footnote omitted).     See U.S. Const. amend. VI; Va. Const. art.

I, § 8.   "[I]t is no longer necessary to include in the

indictment an allegation of every fact in the chain of

circumstances comprising the offense charged."     Howard v.

Commonwealth, 221 Va. 904, 906, 275 S.E.2d 602, 603 (1981).
       In the instant case, the trial court did not err in refusing

to dismiss the indictment.    "As the indictment named the accused,

described the offense charged and cited the applicable statutes,

identified the city in which the offense was committed, and

recited that [appellant] committed the offense on or about a

certain date, it met the requirements of Code § 19.2-220 and Rule

[3A:6(a)]."    Id.   Appellant's argument that the Commonwealth was

required to allege every fact that supported the charge against

him is without merit.    If appellant desired more information

about which facts the Commonwealth intended to rely upon, he had

the right to ask for a bill of particulars.

       Additionally, the trial court did not err in failing to

order a bill of particulars.    "[A] defendant is not entitled to a

bill of particulars as a matter of right.    Whether the

Commonwealth is required to file a bill of particulars rests

within the discretion of the trial court."     Quesinberry v.
Commonwealth, 241 Va. 364, 372, 402 S.E.2d 218, 223, cert.




                                   3
denied, 502 U.S. 834 (1991).   "[A] bill of particulars is not

required if the indictment gives an accused notice of the nature

and character of the offense charged."    Breard v. Commonwealth,

248 Va. 68, 76, 445 S.E.2d 670, 675, cert. denied, 115 S. Ct. 442

(1994).    The trial court was not required to sua sponte order a

bill of particulars.   Appellant never requested one and, in fact,

argued that a bill of particulars would not cure the indictment's

defects.   The indictment met the requirements of Code § 19.2-220

and thus adequately notified appellant of the nature and

character of the charge against him.
     Accordingly, the judgment of the trial court is affirmed.

                                                    Affirmed.




                                  4